DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a cap locking mechanism” in claim 18 described on page 7 of the specification (as the second locking mechanism). Also, “a sleeve locking mechanism” in claim 23 described on page 6 of the specification (as the first locking mechanism).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18, 21, 23-25, 27, 32 and 34-37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kruck (US 3,825,003).
Regarding claim 18, Kruck discloses a drug delivery device (figs 1-11) comprising: an outer needle sleeve 18; a cartridge carrier 62 adapted to hold a cartridge 12; a needle hub 26 adapted to hold a double ended hollow needle 24; an inner needle sleeve 28 arranged between the needle hub and the cartridge carrier (fig 2); a removable cap 22/32 coupled to the inner needle sleeve and adapted to cover and seal the needle (fig 2); and a cap locking mechanism 42 is adapted to lock the cap against axial removal from the outer needle sleeve (figs 2 and 3).  

Regarding claim 21, wherein: the inner needle sleeve 28 comprises a plurality of sleeve pins 56/58 on a distal end of the inner needle sleeve, projecting axially in a distal direction (they extend both radially and axially from the inner needle sleeve, see fig 3), and the cap 22/32 comprises a plurality of cap arms 34/36 projecting axially in a proximal direction (from stops 38/40) and engaging the plurality of sleeve pins (fig 2).  
Regarding claim 23, comprising a sleeve locking mechanism (interaction of 34,36 engaged with 56,58) adapted to lock the inner needle sleeve against axial movement in a proximal direction with respect to the cartridge carrier when the drug delivery device is in an initial state (Col.4 ll 24-34).
Regarding claim 24, wherein the sleeve locking mechanism is arranged between the inner needle sleeve and the cartridge carrier (fig 2).
Regarding claim 25, wherein the first locking mechanism is releasable by a rotational movement of the cap with respect to the outer needle sleeve (Col.4 ll 24-34).  
Regarding claim 27, wherein an angle of the rotational movement of the cap with respect to the outer needle sleeve is in a range of 30 degrees to 90 degrees (Col.4 ll 25).  
Regarding claim 32, wherein the second locking mechanism is releasable when the first locking mechanism is released (locked between 32 and 18 until first locking mechanism is released at which point it may be removed from 18, see figures 2 and 3).  
Regarding claim 34, wherein a spring 60 is adapted to move the needle hub and the inner needle sleeve in the proximal direction with respect to the cartridge carrier when the sleeve locking mechanism is released (fig 2 vs fig 3).  
Regarding claim 35, wherein a proximal end of the spring is coupled to the needle hub 26 and a distal end of the spring is coupled to the outer needle sleeve 18 (fig 2).
Regarding claim 36, wherein the spring biases the needle hub in the proximal direction when the drug delivery device is in the initial state (fig 2 vs fig 3).
Regarding claim 37, comprising a cartridge 12 containing a dosage of a medicament, the cartridge sealed with a sealing element 21 that is arranged across an open distal end of the cartridge (fig 2), wherein in an initial state, the needle is spaced from the cartridge in a distal direction (fig 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruck (US 3,825,003) in view of Bitdinger (US 5,250,037).
Regarding claims 19 and 20, while Kruck substantially discloses the invention as claimed, it does not disclose wherein the cap locking mechanism includes a bayonet connection between the cap and the outer needle sleeve, nor wherein the outer needle sleeve comprises at least one bayonet slot having ramp sections that guide a plurality of cap arms of the cap during rotational movement of the cap with respect to the outer needle sleeve.  

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Kruck with a second locking mechanism which includes a bayonet connection between the cap and the outer needle sleeve, and wherein the outer needle sleeve comprises at least one bayonet slot having ramp sections that guide a plurality of cap arms of the cap during rotational movement of the cap with respect to the outer needle sleeve as taught by Bitdinger to better secure the cap to the outer needle sleeve.
Claims 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruck (US 3,825,003).
Regarding claims 26 and 28, while Kruck substantially discloses the invention as claimed, it does not disclose a) wherein an angle of the rotational movement of the cap with respect to the outer needle sleeve is in a range of 30 degrees to 45 degrees, nor b) wherein an angle of the rotational movement of the cap with respect to the outer needle sleeve is more than 90 degrees.  
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify Kruck with an appropriate angle of rotational movement of the cap with respect to the outer needle sleeve because Applicant has not disclosed that such a limitation provides an unexpected .
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruck (US 3,825,003) in view of Nielsen et al (US 2011/0295215).
Regarding claim 33, while Kruck substantially discloses the invention as claimed, it does not disclose wherein the cap locking mechanism comprises at least one of an audible feedback or a tactile feedback for indicating to a user a release of the first locking mechanism.  
Nielsen discloses a cap which provides a tactile feedback and/or hear the unlocking when the cap is removed (¶91).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Kruck such that the second locking mechanism comprises at least one of an audible feedback or a tactile feedback for indicating to a user a release of the first locking mechanism (which is effected by a removal of the cap) as taught by Nielsen to reduce misinterpretation of unintended disassembly of the cap from the rest of the device.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 18-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,549,039. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are all variations on the patented claims. The patented claims refer to first and second locking mechanisms, but are the sleeve and cap locking mechanisms, respectively, of the pending claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783